

115 HR 1490 IH: For the relief of Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and Pablo Dunoyer Cardona.
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS1st SessionH. R. 1490IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Hunter introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and
			 Pablo Dunoyer Cardona.
	
		1.Permanent resident status for Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer
			 Cardona, and Pablo Dunoyer Cardona
 (a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and Pablo Dunoyer Cardona shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
 (b)Adjustment of statusIf Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, or Pablo Dunoyer Cardona enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
 (c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.
 (d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and Pablo Dunoyer Cardona, the Secretary of State shall instruct the proper officer to reduce by 4, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act.
 (e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and Pablo Dunoyer Cardona shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.
			